
	
		I
		111th CONGRESS
		1st Session
		H. R. 4223
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2009
			Mr. Kildee (for
			 himself, Mr. Ryan of Ohio, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To support evidence-based social and emotional learning
		  programming.
	
	
		1.Short titleThis Act may be cited as the
			 Academic, Social, and Emotional
			 Learning Act of 2009.
		2.FindingsThe Congress makes the following
			 findings:
			(1)To succeed in
			 school, students need to be engaged. They need to know how to maintain focus
			 and effort in the face of setbacks, work effectively with others, and be good
			 communicators and problem-solvers.
			(2)Social and
			 emotional skills form a foundation for young people’s success not just in
			 school, but as healthy and caring adults, productive workers, and engaged
			 citizens.
			(3)Not only can these
			 skills be taught, they can be taught by regular classroom teachers in schools
			 of every type to students of every background.
			(4)Academic outcomes resulting from social and
			 emotional learning include greater motivation to learn and commitment to
			 school, increased time devoted to schoolwork and mastery of subject matter,
			 improved attendance, graduation rates, grades, and test scores.
			(5)These positive outcomes increase in
			 students who are involved in social and emotional learning programming by an
			 average of 11 percentile points over students who are not involved in such
			 programming.
			(6)Social and
			 emotional learning programming also results in reduced problem behavior,
			 improved health outcomes, a lower rate of violent delinquency, and a lower rate
			 of heavy alcohol use.
			IGrants to support
			 evidence-based social and emotional learning programming
			101.PurposeThe purpose of this title is to advance
			 student achievement, attainment, and social and emotional development by
			 establishing Federal grant programs to support social and emotional learning
			 programming in elementary and secondary schools.
			102.National
			 training and technical assistance center
				(a)Grant
			 authorizedThe Secretary is authorized to award a grant to
			 establish a National Technical Assistance and Training Center for Social and
			 Emotional Learning that provides training and technical assistance to States,
			 local educational agencies, and community-based organizations to identify,
			 promote, and support evidence-based social and emotional learning programming
			 in elementary and secondary schools.
				(b)Authorized
			 activitiesGrant funds provided under this section shall be
			 used—
					(1)to provide
			 technical assistance to States, local educational agencies, and community-based
			 organizations on the effective implementation of social and emotional learning
			 standards and programming to States, including technical assistance on
			 coordinated classroom and school-wide programming as well as how to engage
			 families and communities in social and emotional learning efforts;
					(2)to provide ongoing
			 high-quality professional development to support effective implementation of
			 social and emotional learning standards and programming;
					(3)to conduct
			 research and disseminate information on social and emotional learning standards
			 and programming;
					(4)to develop and
			 disseminate reliable assessment tools to measure student progress in social and
			 emotional development; and
					(5)to evaluate social
			 and emotional learning programming to determine the impact of such programming
			 on student achievement and behavior.
					(c)Eligible
			 granteeThe grant may be awarded to a nonprofit organization that
			 has extensive experience in—
					(1)developing
			 research based standards, instructional resources, and assessments of social
			 and emotional learning;
					(2)providing technical assistance to States,
			 local educational agencies, and community-based organizations that are
			 developing and implementing social and emotional learning standards and
			 programming;
					(3)providing
			 high-quality professional development to local educational agency and school
			 personnel in social and emotional learning standards and programming;
					(4)conducting,
			 analyzing, and disseminating research on social and emotional development and
			 learning; and
					(5)evaluating social
			 and emotional learning standards and programming.
					(d)ApplicationApplications
			 shall be submitted at such time and in such manner as the Secretary determines.
			 Applications shall include a description of how the grantee—
					(1)will use funds
			 consistent with subsection (b); and
					(2)meets the
			 eligibility requirements described in subsection (c).
					(e)Duration of
			 grantThe grant under this section shall be awarded for 5
			 years.
				(f)Report to
			 SecretaryThe grantee shall report any information the Secretary
			 deems appropriate at such a time and in such manner as the Secretary shall
			 require.
				103.Grants to
			 States and local educational agencies
				(a)Grants
			 authorizedThe Secretary is authorized to award competitive
			 grants to States and local educational agencies to work with the National
			 Technical Assistance and Training Center for Social and Emotional Learning to
			 develop and implement evidence-based social and emotional learning standards
			 and programming in elementary schools and secondary schools.
				(b)Uses of funds
			 for States
					(1)Required
			 activitiesIn the case of a State that receives a grant under
			 this section, the State shall carry out the following activities:
						(A)Create a State social and emotional
			 learning leadership team consisting of, at a minimum, a representative from the
			 State education agency, a school administrator, an educator, a parent, a
			 representative from an institution of higher education in the State, and a
			 coordinator for mental health or pupil support services to guide the planning,
			 implementation, and monitoring of social and emotional learning
			 programming.
						(B)Develop a State
			 plan outlining policies, standards, or guidelines to support the implementation
			 of evidence-based social and emotional learning programming in local
			 educational agencies.
						(C)Develop a
			 statewide high-quality professional development framework and student
			 assessment system for State agency staff, school administrators, teachers, and
			 paraprofessionals to implement and assess social and emotional learning.
						(D)Disseminate
			 information to educators and the public about advances in research, practices,
			 and policies that foster the social, emotional, and academic growth of
			 students.
						(E)Engage families
			 and communities in the social and emotional learning of students served.
						(2)Allowable
			 activitiesIn the case of a
			 State that receives a grant under this section, the State may carry out the
			 following activities:
						(A)Establish a plan
			 and provide competitive subgrants to local education agencies to plan,
			 implement, and evaluate sustainable social and emotional learning
			 programming.
						(B)Explore the
			 development of public-private partnerships to fund and support quality
			 implementation and assessment of evidence-based social and emotional
			 learning.
						(c)Uses of funds
			 for local education agenciesIn the case of a local educational agency
			 that receives a grant under this section, the local educational agency shall
			 carry out the following activities:
					(1)Create district
			 and or school social and emotional learning coordinator(s) and coaches who work
			 with planning teams to plan, implement, evaluate, and monitor evidence-based
			 social and emotional learning programming.
					(2)Develop district-
			 and school-level policies and plans to support the implementation, and
			 evaluation of school-wide, evidence-based social and emotional learning
			 programming.
					(3)Provide ongoing
			 high-quality professional development and on-site coaching to school
			 administrators, teachers, and paraprofessionals who implement and assess
			 evidence-based social and emotional learning.
					(4)Engage families
			 and communities in the social and emotional development and learning of
			 students served.
					(5)Provide resources
			 and supports such as planning time, materials, and training sites for school
			 personnel that implement and assess evidence-based social and emotional
			 learning.
					(6)Monitor program
			 implementation and assess student progress in social and emotional learning
			 over time.
					(7)Disseminate
			 relevant research and information on social and emotional development and
			 learning.
					(d)Applications
					(1)In
			 generalApplications shall be submitted at such time and in such
			 manner as the Secretary determines.
					(2)State
			 application contentsA State application shall—
						(A)describe how the
			 State will implement the required activities described in subsection
			 (b)(1);
						(B)describe how the
			 State will work with the National Training and Technical Assistance Center;
						(C)describe how the
			 State will provide ongoing support to local education agencies to ensure
			 effective implementation of evidence-based social and emotional learning
			 standards and programming; and
						(D)describe benchmarks of success for the
			 State initiative.
						(3)Local
			 educational agency application contentsA local education agency
			 application shall—
						(A)describe how the
			 local education agency will implement the activities described in subsection
			 (c);
						(B)describe how the
			 local education agency will work with the National Training and Technical
			 Assistance Center;
						(C)describe how the
			 local education agency will work with the State to support evidence-based
			 social and emotional learning programming and ensure the ongoing support of the
			 local educational agency and school leader in schools where the grant is
			 implemented; and
						(D)describe benchmarks of success for the
			 local educational agency initiative.
						(e)PriorityIn
			 awarding grants, the Secretary shall give priority to applicants serving
			 schools—
					(1)with high numbers
			 or high percentages of low-income students;
					(2)with high numbers
			 or high percentages of students in schools identified as in need of
			 improvement, corrective action, or restructuring under section 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316); and
					(3)having a plan for
			 sustainability of the program beyond the duration of the grant.
					(f)Duration of
			 grantGrants under this section shall be awarded for 5
			 years.
				(g)Report to
			 SecretaryGrantees shall report any information the Secretary
			 deems appropriate at such a time and in such manner as the Secretary shall
			 require.
				104.EvaluationThe Secretary shall conduct an independent
			 evaluation of the activities funded under section 103. This evaluation shall
			 assess the following:
				(1)The impact of
			 evidence-based social and emotional learning programming on student achievement
			 and attainment.
				(2)The impact of
			 evidence-based social and emotional learning on student behavioral
			 outcomes.
				(3)The impact of
			 professional development in social and emotional learning programming on
			 program planning and implementation, teacher practice, and student
			 achievement.
				105.DefinitionsIn this title:
				(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given such term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
				(2)Local
			 educational agency; State educational agencyThe terms
			 local educational agency and State educational
			 agency have the meanings given the terms in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
				(3)Social and
			 emotional learningThe term social and emotional
			 learning is the process through which children and adults acquire the
			 knowledge, attitudes, and skills associated with the core areas of social and
			 emotional competency including—
					(A)self-awareness and self management to
			 achieve school and life success, such as: identifying and recognizing
			 strengths, needs, emotions, values and self-efficacy, impulse control and
			 stress management, self-motivation and discipline, and goal setting and
			 organizational skills;
					(B)social awareness
			 and interpersonal skills to establish and maintain positive relationships, such
			 as: perspective taking and respect for others, communication, working
			 cooperatively, negotiation, conflict management, help seeking; and
					(C)decisionmaking
			 skills and responsible behaviors in personal, academic and community contexts,
			 such as: situational analysis, problem solving, reflection and personal, social
			 and ethical responsibility.
					(4)Social and
			 emotional learning programmingThe term social and
			 emotional learning programming refers to classroom instruction and
			 schoolwide activities and initiatives that—
					(A)integrate social
			 and emotional learning into school curriculum;
					(B)provide systematic
			 instruction whereby social and emotional skills are taught, modeled, practiced,
			 and applied so that students use them as part of their daily behavior;
					(C)teach children to
			 apply social and emotional skills to prevent specific problem behaviors such as
			 substance use, violence, bullying, and school failure, and to promote positive
			 behaviors in class, school, and community activities; and
					(D)establish safe,
			 caring, learning environments that foster student participation, engagement,
			 and connection to learning and school.
					(5)StateThe
			 term State means each of the several States of the United
			 States, the District of Columbia, and the Commonwealth of Puerto Rico.
				106.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this title—
				(1)$5,000,000 for
			 fiscal year 2010 to carry out section 102;
				(2)$30,000,000 for
			 fiscal year 2010 of which—
					(A)5 percent shall be
			 reserved to carry out section 104;
					(B)25 percent shall
			 be reserved for grants to States under section 103; and
					(C)70 percent for
			 grants to local education agencies under section 103; and
					(3)such sums as may
			 be necessary for fiscal years 2011 through 2014.
				IIElementary and
			 Secondary Education Act Amendments
			201.Amendments to
			 the Elementary and Secondary Education Act
				(a)School dropout
			 prevention initiativeSubpart 2 of part H of title I of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6561 et seq.) is
			 amended—
					(1)in section
			 1822(b)(1), by redesignating subparagraphs (H) through (J) as subparagraphs (I)
			 through (K), respectively, and inserting after subparagraph (G) the following:
						
							(H)implementing
				social and emotional learning
				programming;
							;
				and
					(2)in section
			 1825(2)—
						(A)after
			 creating alternative school programs, strike and;
			 and
						(B)strike the period
			 at the end and insert , and implementing social and emotional learning
			 programming..
						(b)Teacher and
			 principal training and recruiting fundPart A of title II is the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended—
					(1)in section
			 2113(c)(2)—
						(A)by striking
			 and at the end of subparagraph (A);
						(B)by striking the
			 period at the end of subparagraph (B) and insert ; and; and
						(C)by adding at the
			 end the following:
							
								(C)train teachers and
				principals in practices that have demonstrated effectiveness in improving
				student achievement, attainment, and behavior through addressing the social and
				emotional development needs of students such as through social and emotional
				learning programming.
								;
				and
						(2)in section
			 2123(a)(3)(B)(iii)—
						(A)by striking
			 and at the end of (I);
						(B)by redesignating
			 subclause (II) as subclause (III); and
						(C)by inserting afer
			 subclause (I) the following:
							
								(II)addressing the social and emotional
				development needs of students to improve student achievement and attainment
				such as through social and emotional learning programming;
				and
								.
						(c)Safe and
			 drug-Free schools and communitiesPart A of title IV of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is
			 amended—
					(1)in section
			 4112—
						(A)in subsection
			 (a)(5)(B), by inserting before the semicolon and developing and
			 implementing programming that addresses the social and emotional development
			 needs of students; and
						(B)in
			 (c)(2)(D)—
							(i)by
			 striking and at the end of clause (ii);
							(ii)by
			 redesignating clause (iii) as clause (iv); and
							(iii)by
			 inserting after clause (ii) the following:
								
									(iii)training,
				technical assistance, and demonstration projects to foster a safe and drug-free
				learning environment by addressing the social and emotional development needs
				of students through social and emotional learning programming;
				and
									;
							(2)in section
			 4114(d)(7)—
						(A)in subparagraph
			 (C), by inserting before the semicolon and to promote the positive
			 social and emotional development of students; and
						(B)in subparagraph
			 (E)—
							(i)by
			 redesignating clauses (iii) through (v) as clauses (iv) through (vi),
			 respectively; and
							(ii)by
			 inserting after clause (ii) the following:
								
									(iii)promotes the positive social and emotional
				development of
				students;
									;
							(3)in section
			 4115—
						(A)in subsection
			 (a)(1)—
							(i)by
			 redesignating subparagraphs (B) through (E) as subparagraphs (C) through (F),
			 respectively; and
							(ii)by
			 inserting after subparagraph (A) the following:
								
									(B)consider the
				social and emotional development needs of the
				students;
									;
				and
							(B)in subsection
			 (b)—
							(i)in
			 paragraph (1)(A), by inserting before the semicolon the following: and
			 promotes the positive social and emotional development of
			 students;
							(ii)in paragraph (2)(A)—
								(I)by redesignating
			 clauses (iii) through (vii) as clauses (iv) through (viii), respectively;
			 and
								(II)by inserting
			 after clause (ii) the following:
									
										(iii)promote the positive social and emotional
				development of students, such as through social and emotional learning
				programming;
										;
				and
								(iii)in
			 paragraph (2)(E)—
								(I)by redesignating
			 clauses (vii) through (xxii) as clauses (viii) through (xxiii), respectively;
			 and
								(II)by inserting
			 after clause (vi) the following:
									
										(vii)Social and emotional learning programming
				that have proven effective in addressing the academic, social and emotional
				development needs of students and in creating safe and drug free learning
				environments.
										;
				and
								(4)in section
			 4121(a)(2)—
						(A)in subparagraph
			 (C), by striking and at the end;
						(B)in subparagraph
			 (D), by adding and at the end; and
						(C)by adding at the
			 end the following:
							
								(E)social and emotional learning programming
				that have proven effective in addressing the academic, social, and emotional
				development needs of students and in creating safe and drug-free learning
				environments;
								.
						
